DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Matsumiya (US 10,904,459 B2) teaches in Fig. 6 an imaging apparatus comprising: 
a pixel region including a plurality of pixels 11, 21, 32, 41 arranged in a two-dimensional matrix, the pixels each including a photoelectric conversion element and a switch element electrically connected to one of electrodes of the photoelectric conversion element; and 
bias wiring BIAS11 laid on a light incident side of the photoelectric conversion element to supply a bias from a power supply to each pixel in the pixel region from a side defining the pixel region, the bias wiring being laid around the pixel in a first direction away from the side and a second direction orthogonal to the first direction, the bias wiring being electrically connected to the other electrode of the photoelectric conversion element, wherein the bias wiring includes a first wiring portion laid in the first direction and a second wiring portion laid in the second direction as shown in Fig. 6, However, the prior art of record fails to teach or reasonably suggest:
wherein a resistance of the first wiring portion per pixel is smaller than a resistance of the second wiring portion per pixel, and a loss of light incident on the photoelectric conversion element due to the second wiring portion is smaller than a loss of the light incident on the photoelectric conversion element due to the first wiring portion.
With respect to independent claim 1, the prior art of record fails to teach or reasonably suggest an imaging apparatus comprising: 
wherein an opening ratio of the pixels based on the first and second wiring portions is 85% or more, and an absolute value of average crosstalk over the second direction is 0.39% or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884